DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2021 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 7 and 12 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US PgPub No. 2011/0150101). 
Regarding claim 1, Liu teaches an image processing apparatus comprising at least one processor and/or at least one circuit (figure 4 image processing unit) which functions as: 
a generating unit configured to generate a plurality of composite images by repeatedly carrying out a compositing process that composites a plurality of parallax images (figures 9 – 13 and 14; generate a plurality of composite images by repeatedly carrying out a compositing process that composites a plurality of parallax images) 
a control unit configured to carry out control so that the compositing ratio changes over time as the compositing process is repeated (paragraph 0291 and 0296; carry out control so that the compositing ratio changes over time as the compositing process is repeated); and 
a positioning unit configured to position the plurality of composite images so that a rotational center of viewpoint movement arising between the plurality of composite images due to the change over time in the compositing ratio moves in a depth direction (figures 9 – 13; reposition images so that position the plurality of composite images so that a rotational center of viewpoint movement arising between the plurality of composite images due to the change over time in the compositing ratio moves in a depth direction).

Regarding claim 2, as mentioned above in the discussion of claim 1, Liu teaches all of the limitations of the parent claim.  Additionally, Liu teaches wherein the positioning unit positions the plurality of composite images so that a position of a specific object coincides between the plurality of composite images (figures 9 – 13; viewpoint, wherein the positioning unit positions the plurality of composite images so that a position of a specific object coincides between the plurality of composite images).

Regarding claim 3, as mentioned above in the discussion of claim 1, Liu teaches all of the limitations of the parent claim.  Additionally, Liu teaches wherein the positioning 

Regarding claim 4, as mentioned above in the discussion of claim 3, Liu teaches all of the limitations of the parent claim.  Additionally, Liu teaches wherein the positioning unit identifies an amount of the positional deviation between the plurality of composite images based on the parallax amount and the change over time in the compositing ratio (figures 6 and 9 – 13; viewpoint and relation between images wherein the positioning unit identifies an amount of the positional deviation between the plurality of composite images based on the parallax amount and the change over time in the compositing ratio.

Regarding claim 5, as mentioned above in the discussion of claim 2, Liu teaches all of the limitations of the parent claim.  Additionally, Liu teaches wherein the at least one processor and/or at least one circuit further functions as: a determining unit configured to determine the specific object in accordance with an instruction from a user (figures 6 and 

Regarding claim 6, as mentioned above in the discussion of claim 1, Liu teaches all of the limitations of the parent claim.  Additionally, Liu teaches wherein the positioning unit positions the plurality of composite images so as to reduce positional deviation between the plurality of composite images arising due to the change over time in the compositing ratio, the positional deviation between the plurality of composite images corresponding to a parallax amount between the plurality of parallax images at a specific distance in the depth direction, and the positioning unit identifies the parallax amount based on a difference between the specific distance and an in-focus distance of the plurality of parallax images (figures 6 and 9 – 13 and paragraph 0087; wherein the positioning unit positions the plurality of composite images so as to reduce positional deviation between the plurality of composite images arising due to the change over time in the compositing ratio, the positional deviation between the plurality of composite images corresponding to a parallax amount between the plurality of parallax images at a specific distance in the depth direction, and the positioning unit identifies the parallax amount based on a difference between the specific distance and an in-focus distance of the plurality of parallax images).

Regarding claim 7, as mentioned above in the discussion of claim 6, Liu teaches all of the limitations of the parent claim.  Additionally, Liu teaches wherein the at least one processor and/or at least one circuit further functions as: a determining unit configured to 

Regarding claim 12, Liu teaches an image processing method executed by an image processing apparatus (figure 4 image processing unit), comprising: generating a plurality of composite images by repeatedly carrying out a compositing process that composites a plurality of parallax images according to a compositing ratio, the parallax images having parallax with respect to each other (figures 9 – 13 and 14; generating a plurality of composite images by repeatedly carrying out a compositing process that composites a plurality of parallax images according to a compositing ratio, the parallax images having parallax with respect to each other); carrying out control so that the compositing ratio changes over time as the compositing process is repeated (paragraph 0291 and 0296; carrying out control so that the compositing ratio changes over time as the compositing process is repeated); and positioning the plurality of composite images so that a rotational center of viewpoint movement arising between the plurality of composite images due to the change over time in the compositing ratio moves in a depth direction (figures 9 – 13; positioning the plurality of composite images so that a rotational center of viewpoint movement arising between the plurality of composite images due to the change over time in the compositing ratio moves in a depth direction).

Regarding claim 13, Liu teaches a non-transitory computer-readable storage medium which stores a program for causing a computer to execute an image processing (paragraphs 0087, 0100, and figure 4) method comprising: generating a plurality of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Claims 8 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US PgPub No. 2011/0150101) in view of Mochizuki (US PgPub No. 2017/0310878).
Regarding claim 8, as mentioned above in the discussion of claim 1, Liu teaches all of the limitations of the parent claim.
Additionally, Liu teaches wherein as the plurality of parallax images composited in the compositing process carried out repeatedly, the generating unit repeatedly uses a plurality of parallax images generated by a single instance of shooting (figures 6 and 9 – 13; wherein as the plurality of parallax images composited in the compositing process carried out repeatedly, the generating unit repeatedly uses a plurality of parallax images generated by a single instance of shooting) using an image sensor in which unit pixels are arranged two-dimensionally (paragraphs 0086 – 0087 and 0291; CCD image sensor)
However, Liu fails to teach each unit pixel having a plurality of divided pixels that share a microlens. Mochizuki, on the other hand teaches each unit pixel having a plurality of divided pixels that share a microlens.
More specifically, Mochizuki teaches each unit pixel having a plurality of divided pixels that share a microlens (figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Mochizuki with the teachings of Liu because in at least paragraph 0006 Mochizuki teaches that using the invention it is possible to suppress deterioration in object detection 

Regarding claim 9, as mentioned above in the discussion of claim 1, Liu teaches all of the limitations of the parent claim.
Additionally, Liu teaches wherein as the plurality of parallax images composited in the compositing process carried out repeatedly, the generating unit sequentially uses a plurality of parallax images generated sequentially by continuous shooting (figures 6 and 9 – 13; wherein as the plurality of parallax images composited in the compositing process carried out repeatedly, the generating unit sequentially uses a plurality of parallax images generated sequentially by continuous shooting) using an image sensor in which unit pixels are arranged two-dimensionally (paragraphs 0086 – 0087 and 0291; CCD image sensor).
However, Liu fails to teach each unit pixel having a plurality of divided pixels that share a microlens. Mochizuki, on the other hand teaches each unit pixel having a plurality of divided pixels that share a microlens.
More specifically, Mochizuki teaches each unit pixel having a plurality of divided pixels that share a microlens (figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Mochizuki with the teachings of Liu because in at least paragraph 0006 Mochizuki teaches that using the invention it is possible to suppress deterioration in object detection 

Regarding claim 10, as mentioned above in the discussion of claim 8, Liu in view of Mochizuki teach all of the limitations of the parent claim.  Additionally, Liu teaches an image capturing apparatus (paragraphs 0086 - 0087; CCD camera/apparatus) comprising: the image processing apparatus according to claim 8 (please see claim 8 above; Liu in view of Mochizuki); and the image sensor (paragraphs 0086 – 0087; CCD image sensor).

Regarding claim 11, as mentioned above in the discussion of claim 8, Liu in view of Mochizuki teach all of the limitations of the parent claim.  Additionally, Liu teaches an image capturing apparatus (paragraphs 0086 - 0087; CCD camera/apparatus) comprising: the image processing apparatus according to claim 9 (please see claim 9 above; Liu in view of Mochizuki); and the image sensor (paragraphs 0086 – 0087; CCD image sensor).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MATSUDA (US patent No. 2013/0265397) teaches a system with parallax and image correction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
12/07/2021